                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
---------------------------------------------------------------X        DOC #: _________________
ARTHUR JOHNSON, on behalf of himself and :                              DATE FILED: 2/21/2020
all others similarly situated,                                 :
                                                               :
                                                    Plaintiff, :   1:19-cv-3359-GHW
                                                               :
                              -against-                        :       ORDER
                                                               :
ACTIVATE FINANCIAL, LLC, and JOHN                              :
DOES 1-25,                                                     :
                                                               :
                                               Defendants. :
---------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

                         FINAL APPROVAL ORDER OF THE CLASS ACTION SETTLEMENT

         The Court having reviewed and considered the joint motion seeking an Order: (i) pursuant

to Fed. R. Civ. Proc. 23(b)(2), granting conditional certification of a settlement class defined as:

                 All consumers located in New York City, to whom Defendant sent
                 initial letters and/or notices from April 15, 2018 through and
                 including April 15, 2019, attempting to collect a debt owed to NCB
                 MANAGEMENT SERVICES, INC., which stated in part:
                 Unless you notify Activate Financial, LLC to the address specified
                 above, within 30 days after receiving this notice that you dispute the
                 validity of this debt or any portion thereof, Activate Financial, LLC
                 will assume this debt to be valid.
(ii) pursuant to Fed. R. Civ. Proc. 23(e), conditionally approving the settlement of this action upon

the terms and conditions set forth in the settlement agreement annexed to the Declaration of Joseph

K. Jones, Esq. (the “Settlement Agreement”) dated August 15, 2019 (“Jones Dec.”); (iii)

conditionally approving the defined class for the purposes of the settlement; (iv) pursuant to Fed.

R. Civ. Proc. 23(e)(1)(B), approving the form and substance of, and directing the manner of service

of, the notice to the Class as set forth in the Jones Dec.; and (v) setting a date, time and place for

the Fairness Hearing, filed on August 15, 2019 (the “Joint Motion”), by class representative,

Arthur Johnson (“Johnson”) and Defendant, Activate Financial, LLC (“Defendant”) (collectively,
the “Parties”), and having reviewed and considered the terms and conditions of the Settlement

Agreement, and the Court having determined that the Parties have complied with the Court's

November 22, 2019 Order granting preliminary approval of the proposed class action settlement,

approving class notice, and scheduling a final approval hearing (the “Preliminary Approval

Order”), and on the basis of such submission and all prior proceeding had in this litigation, and

good cause for this Order having been shown,

               IT IS ORDERED AND ADJUDGED:

       That the terms of the Settlement Agreement and the Preliminary Approval Order are hereby

approved. The Court concludes that the settlement is sufficiently within the range of

reasonableness to warrant final certification of the settlement class (as that term is defined in the

Settlement Agreement) and consummation of the settlement. The Court more specifically rules as

follows:

       1.      Joseph K. Jones, Esq., meets all of the requirements of Fed. R. Civ. P. 23(g), and

is appointed as class counsel;

       2.      Johnson is an adequate representative of the class;

       3.      The settlement, on the terms and conditions provided for in the Settlement

Agreement, are finally approved by the Court as fair, reasonable and adequate;

       4.      The Released Claims of Arthur Johnson, his Related Parties and the Class Members

(as defined in the Settlement Agreement), should be dismissed on the merits and with prejudice,

as to Defendant;

       5.      Class members, as individuals and as class members, are permanently precluded

from asserting claims, individually or as a class member, that arise from or relate to the subject




                                                 2
matter of this lawsuit against the Released Parties (as defined in the Settlement Agreement) by the

class members or any other persons;

       6.      The application for attorneys' fees, costs and expenses submitted by Class Counsel

in connection with the Final Approval Hearing is hereby approved;

       7.      The application for payment of statutory and actual damages to Arthur Johnson,

submitted in connection with the Final Approval Hearing is hereby approved; and

ORDERED after a hearing in open court at the United States District Courthouse in New York,

New York, on February 20, 2020.

       SO ORDERED.

Dated: February 21, 2020
       New York, New York                             __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                3
